Citation Nr: 0509987	
Decision Date: 04/06/05    Archive Date: 04/15/05

DOCKET NO.  03-35 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for dementia, currently 
evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to April 
1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 decision by the RO in Columbia, 
South Carolina, which denied an increase in a 30 percent 
rating for service-connected dementia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to Board review.  
In February 2004, the veteran submitted a January 2004 letter 
from a VA physician who treated him at the VA Medical Center 
(VAMC) in Augusta, Georgia, as well as VA outpatient 
treatment records dated from 1998 to 2003.  Some of this 
evidence has not yet been reviewed by the RO in conjunction 
with the veteran's claim, and the veteran did not submit a 
waiver of initial review by the RO.  To avoid potential 
prejudice to the veteran, this case must be remanded to the 
RO for readjudication with consideration of all additional 
evidence received since the March 2003 statement of the case, 
including the evidence received in February 2004.  See 38 
C.F.R. §§ 19.9(a)(1), 19.31, 19.37 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993).

Moreover, the Board notes that the VA doctor who wrote the 
January 2004 letter indicated that additional progress notes 
were available at the VAMC.  Such records must also be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following actions:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
psychiatric disorder since July 2002.  
After receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should obtain the 
medical records from the Augusta VAMC 
referenced by a VA doctor in his January 
2004 letter.

2.  Following any additional development 
deemed appropriate by the RO, the RO 
should then re-adjudicate the claim, to 
include consideration of all evidence 
received since the statement of the case.  
If the claim is denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




